1        IN THE SUPREME COURT OF THE STATE OF NEW MEXICO


 2 Opinion Number:______________

 3 Filing Date: June 30, 2016

 4 NO. S-1-SC-35478

 5 KATHERINE MORRIS, M.D., AROOP
 6 MANGALIK, M.D., and AJA RIGGS,

 7        Plaintiffs-Petitioners,

 8 v.

 9   KARI BRANDENBURG, in her official capacity
10   as District Attorney for Bernalillo County, New
11   Mexico, and GARY KING, in his official capacity
12   as Attorney General of the State of New Mexico,

13        Defendants-Respondents.


14 ORIGINAL PROCEEDING ON CERTIORARI
15 Nan G. Nash, District Judge



16 Kennedy, Kennedy & Ives, LLC
17 Laura Schauer Ives
18 Albuquerque, NM

19 ACLU of New Mexico Foundation
20 Alexandra Freedman Smith
21 Albuquerque, NM
 1 Disability Rights Legal Center
 2 Kathryn L. Tucker
 3 Los Angeles, CA

 4 for Petitioners


 5 Fuqua Law & Policy, P.C.
 6 Scott Fuqua
 7 Santa Fe, NM

 8 for Respondents


 9 Modrall, Sperling, Roehl, Harris & Sisk, P.A.
10 Emil J. Kiehne
11 Albuquerque, NM

12 Alliance Defending Freedom
13 Catherine Glenn Foster
14 Washington, DC

15 for Amici Curiae New Mexico State Senators Mark Moores, Steven P. Neville, et
16 al.


17 Rothstein, Donatelli, Hughes, Dahlstrom, Schoenburg & Bienvenu, LLP
18 Carolyn M. “Cammie” Nichols
19 Albuquerque, NM

20 Compassion & Choices
21 Kevin Diaz
22 Portland, OR

23 for Amicus Curiae Compassion & Choices
 1 Montgomery & Andrews, P.A.
 2 Lara Katz
 3 Santa Fe, NM

 4 Stephen F. Gold
 5 Philadelphia, PA

 6 for Amici Curiae Not Dead Yet, et al.


 7 Coberly & Martinez, LLLP
 8 Kristina Martinez
 9 Santa Fe, NM

10 for Amicus Curiae The ALS Association New Mexico Chapter


11 Robert Schwartz
12 Albuquerque, NM

13 for Amicus Curiae New Mexico Psychological Association


14 Garcia Ives Nowara LLC
15 Molly Schmidt Nowara
16 Albuquerque, NM

17   Covington & Burling LLP
18   Christina G. Kuhn
19   Julia F. Post
20   Michael S. Labson
21   Washington, DC

22 for Amici Curiae American Medical Women’s Association, et al.
1   Stelzner, Winter, Warburton, Flores, Sanchez & Dawes, P.A.
2   Juan L. Flores
3   Jaime L. Dawes
4   Albuquerque, NM

5 for Amici Curiae Archbishop John Charles Wester of the Archdiocese of Santa Fe,
6 et al.
 1                                       OPINION

 2 CHÁVEZ, Justice.

 3   {1}   Since at least 1963 it has been a crime in New Mexico to deliberately aid

 4 another in the taking of his or her own life. See NMSA 1978, § 30-2-4 (1963). Yet

 5 a physician who withdraws life-sustaining treatment from a patient, at the patient’s

 6 direction, and in compliance with the Uniform Health-Care Decisions Act (UHCDA),

 7 NMSA 1978, §§ 24-7A-1 to -18 (1995, as amended through 2015), is immune from

 8 criminal liability for such actions. Section 24-7A-9(A)(1). And a physician who

 9 administers pain medication to a patient in compliance with the New Mexico Pain

10 Relief Act, NMSA 1978, §§ 24-2D-1 to -6 (1999, as amended through 2012), even

11 if doing so hastens the patient’s death, is also immune from criminal liability. See

12 § 24-2D-3. The question in this case is whether a mentally competent, terminally ill

13 patient has a constitutional right to have a willing physician, consistent with accepted

14 medical practices, prescribe a safe medication that the patient may self-administer for

15 the purpose of peacefully ending the patient’s life. If we answer yes to the question,

16 a willing physician may assist the patient and avoid criminal liability because Section

17 30-2-4 would be unconstitutional as applied to the physician. If we answer no to the

18 question, the alternatives for the patient are to (1) endure the prolonged physical and

19 psychological consequences of a terminal medical condition that the patient finds
 1 intolerable; or (2) take his or her own life, possibly by violent or dangerous means.

 2   {2}   It is not easy to define who would qualify to be a terminally ill patient, or what

 3 would be the criteria for assuring a patient is competent to make an end-of-life

 4 decision, or what medical practices are acceptable to aid a patient in dying, or what

 5 constitutes a safe medication. These concerns require robust debate in the legislative

 6 and the executive branches of government. Although the State does not have a

 7 legitimate interest in preserving a painful and debilitating life that will imminently

 8 come to an end, the State does have a legitimate interest in providing positive

 9 protections to ensure that a terminally ill patient’s end-of-life decision is informed,

10 independent, and procedurally safe. More specifically, the State has legitimate

11 interests in (1) protecting the integrity and ethics of the medical profession; (2)

12 protecting vulnerable groups—including the poor, the elderly, and disabled

13 persons—from the risk of subtle coercion and undue influence in end-of-life

14 situations, including pressures associated with the substantial financial burden of end-

15 of-life health care costs; and (3) protecting against voluntary or involuntary

16 euthanasia because if physician aid in dying is a constitutional right, it must be made

17 available to everyone, even when a duly appointed surrogate makes the decision, and

18 even when the patient is unable to self-administer the life-ending medication.


                                               2
 1 Therefore, we decline to hold that there is an absolute and fundamental constitutional

 2 right to a physician’s aid in dying and conclude that Section 30-2-4 is not

 3 unconstitutional on its face or as applied to Petitioners in this case.

 4 I.      BACKGROUND AND PROCEDURAL HISTORY

 5   {3}   Although her cancer is now in remission, Aja Riggs says that it would bring her

 6 “peace of mind” to have the option to end her suffering by choosing aid in dying if

 7 she eventually becomes terminally ill. Ms. Riggs was diagnosed with uterine cancer

 8 in August 2011. After a surgery several months later, doctors informed her that her

 9 cancer was more extensive than they had initially thought and was “the most

10 aggressive kind.” At that point, she began chemotherapy. The chemotherapy caused

11 Ms. Riggs to feel “extreme fatigue,” sometimes to the point where “it was too much

12 effort to even talk.” She suffered serious adverse reactions to the cancer treatments,

13 including several trips to the emergency room for an anaphylactic reaction, severe

14 pain in her veins, and a nearly fatal infection. Several months into chemotherapy, her

15 doctors discovered a cancerous tumor, and Ms. Riggs immediately began additional

16 radiation therapy. She experienced many painful side effects from this treatment,

17 including a burning sensation on her skin, constant nausea, and fatigue.

18   {4}   During these excruciating treatments, Ms. Riggs says that she “began to think


                                              3
 1 very seriously about what a death from cancer might be like,” and she was not sure

 2 whether she wanted “to go all the way to the end of a death from cancer.” She was

 3 afraid that eventually she would be “lying in bed in pain, or struggling not to be in

 4 pain, or mostly unconscious with everybody that cares about me around me and all

 5 of us just waiting for me to die.” She considered the possibility of a “more peaceful

 6 death,” but she still did not want to discuss it with her closest family and friends or

 7 her doctor because she “didn’t want to implicate anybody else in what might be a

 8 crime.” As a result, she thought that the choice to end her suffering would require her

 9 to “die alone and in isolation.” By contrast, Ms. Riggs believed that a good death

10 would involve

11         having the presence of the people that I care about the most, who care
12         about me the most; being at home, not being in the hospital; not having
13         a lot of medical interventions that interfere with my ability to
14         communicate or function as I would like to; to not have pain to the
15         extent that it compromises my ability to connect with people or to be
16         present in the moment; a sense of gentleness and peace to it.

17   {5}   According to Petitioners in this case, under certain circumstances, physician

18 aid in dying could afford Ms. Riggs precisely the peaceful death surrounded by family

19 members for which she hopes, rather than the agonizing, unpleasant, and lonely death

20 that she fears. Petitioners define aid in dying as “a recognized term of art for the

21 medical practice of providing a mentally-competent, terminally-ill patient with a

                                              4
 1 prescription for medication that the patient may choose to take in order to bring about

 2 a peaceful death if the patient finds his [or her] dying process unbearable.” This

 3 practice is explicitly permitted and regulated by statute in four states: Oregon,

 4 Washington, Vermont, and California. See Oregon Death with Dignity Act, Or. Rev.

 5 Stat. §§ 127.800 to .897 (1995, as amended through 2013); The Washington Death

 6 with Dignity Act, Wash. Rev. Code §§ 70.245.010 to .220 & 70.245.901 to .904

 7 (2008); Vermont Patient Choice at the End of Life Act, Vt. Stat. Ann. tit. 18, §§ 5281

 8 to 5293 (2013, as amended through 2015); California End of Life Option Act, Cal.

 9 Health & Safety Code §§ 443 to 443.22 (2016). Therefore, there is a minor but

10 growing trend among states to recognize physician aid in dying through legislation.

11 Further, in 2009, the Montana Supreme Court held that a terminally ill patient’s

12 choice of physician aid in dying can be a valid consent defense to a charge of

13 homicide brought against a physician. Baxter v. State, 2009 MT 449, ¶ 50, 224 P.3d
14 1211. No appellate court has held that there is a constitutional right to physician aid

15 in dying.

16   {6}   Dr. Katherine Morris, a surgical oncologist at the University of New Mexico,

17 and Dr. Aroop Mangalik, clinical director at the UNM Cancer and Research

18 Treatment Center, want to provide the option of aid in dying for their terminally ill


                                              5
 1 patients in New Mexico. Dr. Morris previously practiced medicine in Oregon, where

 2 she provided physician aid in dying to two patients pursuant to that state’s Death with

 3 Dignity Act. She testified that when these patients received a lethal prescription they

 4 “expressed a feeling of peace that they had this option, and it seemed to relieve some

 5 of their suffering that was related directly to loss of control over their own bodies.”

 6 Dr. Morris detailed some of the physical ailments that these patients endured in the

 7 time immediately preceding death. One of Dr. Morris’s patients had a recurring

 8 tumor on her chest wall, parts of which would continually die and “essentially

 9 [become] rotting meat;” the smell from the tumor was right under the patient’s nose,

10 which made it difficult for her to eat. Dr. Morris recalled that another patient, “a

11 fireman, a really strong and vital guy,” had skin cancer that metastasized to his spine:

12         [H]e was in so much pain and we tried everything. We tried very
13         aggressive pain management. We tried huge doses of narcotics, muscle
14         relaxants, sedatives. We tried an implanted spinal pain pump. The best
15         we could do for this poor man was make him unconscious. If he was
16         awake, he was, literally, sobbing in pain.

17 Dr. Morris stated that terminal illness can also be psychologically challenging for

18 patients due to a rapid loss of control over their bodily functions and a decline in their

19 autonomy.

20   {7}   Dr. Morris also testified about other end-of-life options that, unlike aid in


                                               6
 1 dying, are explicitly permitted by statute in New Mexico. For example, the UHCDA

 2 permits patients to provide advance directives to withdraw or withhold life-sustaining

 3 treatment and withdraw or withhold artificial nutrition and hydration. Sections 24-

 4 7A-1(G)(3)-(4); see § 24-7A-2. Dr. Morris testified that sometimes doctors will

 5 remove a patient from devices that are effectively keeping that patient alive. For

 6 example, a doctor may remove a patient from a dialysis machine, which will cause the

 7 patient’s kidneys to fail and the patient to die. A doctor may also remove a patient

 8 from a ventilator that assists the patient’s breathing, which then causes the patient to

 9 suffocate and die. The decision to end the patient’s life by withdrawing life-

10 sustaining treatment is typically made by the patient, or through an advance directive

11 from the patient if the patient is unconscious or incompetent, or in the absence of an

12 advance directive, a family member or close friend must make the decision on the

13 patient’s behalf. See § 24-7A-2. Once the decision has been made, the medical

14 professional then actively removes the patient from the life-sustaining device. See

15 §§ 24-7A-1(A), -2.

16   {8}   Similarly, the Pain Relief Act protects physicians who prescribe medication for

17 purposes of pain relief under accepted standards of practice, even in situations where

18 the patient’s death may be hastened by the treatment. See § 24-2D-3. Accordingly,


                                              7
 1 doctors may provide palliative sedation, also called “terminal sedation,” a practice

 2 that can hasten the patient’s death. For example, Dr. Morris stated that sometimes,

 3 when a patient is in severe pain, doctors will sedate that patient into an unconscious

 4 state, and that when people are sedated to that degree, “it suppresses their breathing

 5 and sometimes ends [a patient’s] life.” Similar to deciding to withdraw life-

 6 sustaining treatment, a patient, a patient through an advance directive, or a patient’s

 7 family member on the patient’s behalf may make the ultimate decision to submit to

 8 palliative sedation, a choice that could cause the patient to die soon thereafter.

 9   {9}    According to Petitioners, the statutory schemes that regulate aid in dying in

10 other states, particularly Oregon, could guide the standard of care employed by

11 physicians in New Mexico who would practice aid in dying. In support of this

12 argument, Petitioners offered testimony from Dr. Eric Kress, who practices aid in

13 dying in Montana, where the practice is legal but is not regulated by statute. Dr.

14 Kress testified that he spent between thirty and forty hours studying the standard of

15 care developed for physician aid in dying in Oregon and consulting with physicians

16 who practiced there because those physicians have developed “a body of knowledge”

17 and it would have been malpractice not to do so.

18   {10}   In addition to stringent requirements regarding eligibility and informed


                                              8
 1 consent, see Or. Rev. Stat. §§ 127.800, 127.805, 127.820, 127.825, 127.830, the

 2 Oregon statute imposes waiting periods to allow time for a patient to change his or

 3 her mind, see id. §§ 127.840, 127.850.        The patient must request the lethal

 4 prescription at least twice orally and once in writing. Id. § 127.840. The two oral

 5 requests must be at least fifteen days apart, and the patient must be given an

 6 opportunity to rescind his or her decision at the time of the second oral request. Id.

 7 The written request must be witnessed by two people, at least one of whom is a

 8 disinterested person, which means a person who is (a) not a relative by blood or

 9 marriage to the patient, (b) not aware that he or she is entitled to recover anything

10 from the patient’s estate, (c) not an employee of the health care facility where the

11 patient resides, and (d) not the patient’s physician. Id. § 127.897. The doctor can

12 prescribe a lethal dose immediately following the three requests, subject to having

13 met the two-day waiting period that follows the patient’s written request. Id. §

14 127.850. The patient will then receive a lethal dose of barbiturates, such as Seconal

15 or Pentobarbital, which the patient must then choose to self-administer. According

16 to Dr. Nicholas Gideonse, a family practitioner in Oregon whose patients include

17 those in need of aid of dying, these specific drugs are used “because of the high rate

18 of certainty—not a hundred percent but 99.9 percent certainty—that [the] result of


                                             9
 1 falling asleep and never waking up will occur” within minutes. Yet Dr. Kress noted

 2 that these various safeguards can also make aid in dying unavailable for those too

 3 close to death to satisfy the statutory requirements.

 4   {11}   Although the Oregon statute explicitly exempts from criminal and civil liability

 5 any doctor who provides aid in dying “in good faith compliance with” that statute, id.

 6 § 127.885(1), Dr. Gideonse explained that if physicians fall short of the standard of

 7 care and provide substandard or negligent care, they can still lose their licenses to

 8 practice medicine, face suits from a patient’s family, and/or face prosecution.

 9   {12}   Based on the undisputed testimony, Petitioners sought declaratory and

10 injunctive relief to the effect that either (a) Section 30-2-4, New Mexico’s criminal

11 statute prohibiting assisted suicide, did not apply to the conduct defined by

12 Petitioners as physician aid in dying; or (b) even if the statute did apply to physician

13 aid in dying, such an application would be unconstitutional under various provisions

14 of the New Mexico Constitution. The district court found that Section 30-2-4 applied

15 to physician aid in dying, but agreed with Petitioners that any prosecution of that

16 conduct would violate the patient’s “fundamental right to choose aid in dying

17 pursuant to the New Mexico Constitution’s guarantee to protect life, liberty, and

18 seeking and obtaining happiness, N.M. Const., art. II, § 4, and its substantive due


                                               10
 1 process protections, N.M. Const., art. II, § 18.” Accordingly, the district court

 2 examined the application of Section 30-2-4 to physician aid in dying under strict

 3 scrutiny and held that the State had not proved that applying the statute in this manner

 4 furthered a compelling state interest. Because it had already invalidated Section 30-

 5 2-4’s application to physician aid in dying on due process grounds, the district court

 6 did not address Petitioners’ claims that applying Section 30-2-4 to that conduct would

 7 be “unconstitutionally vague or violate[] the guarantee of equal protection under the

 8 New Mexico Constitution.”

 9   {13}   A divided Court of Appeals agreed with the district court that Section 30-2-4

10 applied to physician aid in dying. Morris v. Brandenburg, 2015-NMCA-100, ¶¶ 1,

11 54, 356 P.3d 564, cert. granted, 2015-NMCERT-008. A majority of the Court of

12 Appeals determined that a patient’s access to aid in dying did not implicate a

13 fundamental liberty interest under Article II, Section 4 of the New Mexico

14 Constitution and therefore reversed the district court’s conclusion that strict scrutiny

15 should apply. Morris, 2015-NMCA-100, ¶¶ 1, 29-47. Judge Timothy Garcia’s

16 majority opinion concluded that physician aid in dying might qualify as an important

17 right subject to intermediate scrutiny, and Judge Garcia would have remanded the

18 case to the district court with instructions to determine whether an intermediate


                                              11
 1 scrutiny test or a rational basis test was warranted and to apply the appropriate level

 2 of scrutiny to Petitioners’ claims. Id. ¶¶ 49-54. Judge Miles Hanisee concurred in

 3 part, clarifying that he would hold that aid in dying is neither a fundamental nor an

 4 important right, and that there is a rational basis to justify applying Section 30-2-4 to

 5 physician aid in dying. Morris, 2015-NMCA-100, ¶¶ 58-70 (Hanisee, J., concurring

 6 in part). Finally, Judge Linda Vanzi filed a dissenting opinion. Based on recent

 7 trends in federal due process jurisprudence, Judge Vanzi would “hold that Article II,

 8 Section 18 affords New Mexico citizens a fundamental, or at least important, liberty

 9 right to aid in dying from a willing physician,” Morris, 2015-NMCA-100, ¶ 104

10 (Vanzi, J., dissenting), and the articulated government interests, while compelling or

11 substantial in the abstract, do not justify infringing on the right, id. ¶ 121 (Vanzi, J.,

12 dissenting). Thus, the divided Court of Appeals opinion did not express a majority

13 view as to which level of scrutiny should apply. We address Petitioners’ due process

14 claims under Article II, Sections 4 and 18 of the New Mexico Constitution.

15 II.      SECTION 30-2-4 PROHIBITS PHYSICIAN AID IN DYING

16   {14}   We must first determine whether Section 30-2-4 applies to the practice of

17 physician aid in dying as described by Petitioners. If the statute does not apply, then

18 it resolves the case, and we need not address Petitioners’ constitutional claims. See


                                               12
 1 Allen v. LeMaster, 2012-NMSC-001, ¶ 28, 267 P.3d 806 (“It is an enduring principle

 2 of constitutional jurisprudence that courts will avoid deciding constitutional questions

 3 unless required to do so. We have repeatedly declined to decide constitutional

 4 questions unless necessary to the disposition of the case.” (internal quotation marks

 5 and citation omitted)). “Our principal goal in interpreting statutes is to give effect to

 6 the Legislature’s intent.” Griego v. Oliver, 2014-NMSC-003, ¶ 20, 316 P.3d 865.

 7 We review issues of statutory interpretation de novo. State ex rel. Children, Youth

 8 & Families Dep’t v. Maurice H. (In re Grace H.), 2014-NMSC-034, ¶ 34, 335 P.3d
9 746.

10   {15}   Section 30-2-4 prohibits “assisting suicide,” which is defined as “deliberately

11 aiding another in the taking of his own life.” Unless it would lead to an unreasonable

12 result, we regard a statute’s definition of a term as the Legislature’s intended

13 meaning. Sw. Land Inv., Inc. v. Hubbart, 1993-NMSC-072, ¶ 6, 116 N.M. 742, 867

14 P.2d 412. Because Section 30-2-4 explicitly defines “assisting suicide,” we must

15 examine whether the conduct that Petitioners refer to as physician aid in dying fits the

16 statutory definition. Petitioners define physician aid in dying as “the medical practice

17 of providing a mentally-competent, terminally-ill patient with a prescription for

18 medication that the patient may choose to take in order to bring about a peaceful


                                              13
 1 death if the patient finds his [or her] dying process unbearable.” As Petitioners’ own

 2 witnesses admitted during trial, and as is self-evident in the very definition of aid in

 3 dying offered by Petitioners, the practice of aid in dying involves a physician

 4 deliberately prescribing a lethal dose of barbiturates with the understanding that the

 5 patient will self-administer the entire dose to end his or her life, should the patient

 6 choose to do so. In the context of Section 30-2-4, the wrongful act is “aiding,” which

 7 consists of “providing the means to commit suicide,” as distinct from “actively

 8 performing the act which results in death.” State v. Sexson, 1994-NMCA-004, ¶ 15,

 9 117 N.M. 113, 869 P.2d 301. For aid in dying, the lethal dose prescribed by a

10 physician is intended to provide the means for a patient to end his or her own life,

11 which is consistent with how “aiding” has been defined under Section 30-2-4.

12 Therefore, when providing aid in dying, a doctor prescribes a lethal dose of

13 barbiturates for the patient’s use as a means to end his or her own life—conduct

14 clearly encompassed by the plain language of Section 30-2-4.

15   {16}   Petitioners raise several arguments as to why we should go beyond the plain

16 language of Section 30-2-4 and conclude that the Legislature did not intend that the

17 criminal prohibition on assisting suicide should apply to physician aid in dying. First,

18 Petitioners elicited detailed expert testimony explaining that the medical and


                                              14
 1 psychological professions do not consider a death from aid in dying to be a suicide1

 2 and that the medical profession considers the underlying cause of death brought on

 3 by aid in dying to be the terminal illness itself. According to Petitioners, Section 30-

 4 2-4 was only intended to address acts of suicide, which are distinct from aid in dying.

 5 While Petitioners’ contentions regarding evolving views on suicide and its

 6 distinctions from aid in dying are compelling, our analysis is bound by the statutory

 7 language, which broadly defines suicide under Section 30-2-4 as “the taking of

 8 [one’s] own life” and does not track such clinical and emotional distinctions urged

 9 by Petitioners and recognized by professionals in the fields of medicine and


           1
10           For example, Dr. David Pollack, a licensed psychiatrist who teaches at the
11   Center for Ethics and Healthcare at Oregon Health and Science University, opined
12   that a death from aid in dying is not the same as a suicide. Suicide is typically
13   brought on by a “psychiatric condition” such as depression and is characteristically
14   an “impulsive” and “solitary act.” Accordingly, the family of a suicide victim will
15   usually experience “surprise, . . . shock and disbelief or anger, a whole set of
16   emotional reactions . . . reflecting a lack of connection between the person who
17   committed suicide” and those closest to that person. By contrast, aid in dying is
18   characterized by a “deliberative process,” which “almost always involves the person
19   discussing [aid in dying] with [his or her] family and friends.” According to Dr.
20   Pollack, patients choose aid in dying “to alleviate symptoms, to spare others from the
21   burden of watching them dwindle away or be a shell of their former self [sic] or to
22   feel like they are in control, have some autonomy and some control over the way that
23   they die.” As a result, family members of patients who choose aid in dying and
24   ultimately end their lives in that manner “go through this process” with the patient,
25   and are therefore “more prepared for the person’s death and more at peace in
26   relationship to it,” as compared with the family of a suicide victim.

                                              15
 1 psychology. See § 30-2-4. Second, Petitioners put forth related arguments that the

 2 Legislature could not have considered aid in dying in 1963 when it passed Section

 3 30-2-4 because that practice did not arise in New Mexico until later, and that applying

 4 Section 30-2-4 to aid in dying would be contrary to New Mexico’s well-established

 5 public policy of favoring patient autonomy in end-of-life decision-making, as

 6 exemplified by New Mexico’s 1995 adoption of the UHCDA. Indeed, New Mexico

 7 was the first state to adopt the UHCDA after the National Conference of

 8 Commissioners on Uniform State Laws approved an almost identical model act in

 9 1993.     Prot. & Advocacy Sys., Inc. v. Presbyterian Healthcare Servs.,

10 1999-NMCA-122, ¶ 6, 128 N.M. 73, 989 P.2d 890. However, the UHCDA explicitly

11 “does not authorize mercy killing, assisted suicide, euthanasia or the provision,

12 withholding or withdrawal of health care, to the extent prohibited by other statutes

13 of this state.” Section 24-7A-13(C) (emphasis added). Contrary to Petitioners’

14 claims, the UHCDA not only distinguishes between “assisted suicide” and other end-

15 of-life decision-making, but also assumes that the practice is “prohibited by other

16 statutes.” Importantly, the UHCDA was adopted after the practice of aid in dying

17 entered the public debate, yet the Legislature persisted in refusing to authorize

18 “assisted suicide” to the extent statutorily prohibited elsewhere, which further belies


                                             16
 1 Petitioner’s argument that the Legislature did not intend Section 30-2-4 to apply to

 2 physician aid in dying. Third, Petitioners contend that in Baxter, the Montana

 3 Supreme Court relied on that state’s public policy protecting patient autonomy in

 4 medical decision-making to conclude that aid in dying was not prohibited by

 5 Montana’s statutory prohibition on assisted suicide, and they urge this Court to do the

 6 same. 2009 MT 449, ¶¶ 25-28. However, Baxter has little persuasive value in this

 7 case because the Baxter court merely determined that Montana’s statutory consent

 8 defense, Mont. Code Ann. § 45-2-211 (1977, amended 2015), constituted a complete

 9 defense to a charge of homicide for a physician who practiced aid in dying, so long

10 as none of the exceptions to the consent statute applied.2 2009 MT 449, ¶ 50. By

11 contrast, our inquiry in this case is different: we must determine whether physician

12 aid in dying could be prosecuted under our state’s homicide statutes, a premise which

13 the Baxter court apparently assumed. See id. ¶ 13. Thus, Baxter also does not

14 persuade us to diverge from a plain language interpretation of Section 30-2-4. We


           2
15          Petitioners have not raised the issue of whether a physician who provides aid
16   in dying could have a valid common law consent defense to homicide in New
17   Mexico; therefore, we do not address it here. Cf. State v. Fransua, 1973-NMCA-071,
18   ¶ 4, 85 N.M. 173, 510 P.2d 106 (holding that New Mexico’s common law consent
19   defense was not available for a charge of aggravated battery because our state’s
20   battery laws were intended to protect the public from violent acts and to prevent a
21   breach of the public peace).

                                             17
 1 therefore conclude that physician aid in dying falls within the proscription of Section

 2 30-2-4.

 3 III.     THE DUE PROCESS CLAUSE OF THE UNITED STATES
 4          CONSTITUTION DOES NOT PROTECT THE RIGHT ASSERTED BY
 5          PETITIONERS

 6   {17}   Because we have determined that Section 30-2-4 could be applied to physician

 7 aid in dying, we must now examine Petitioners’ constitutional claims. Petitioners

 8 contend that application of Section 30-2-4 to physician aid in dying violates the due

 9 process provision in Article II, Section 18 and the Inherent Rights Clause in Article

10 II, Section 4 of the New Mexico Constitution. We further note that Petitioners do not

11 assert an equal protection violation before us.3

12   {18}   Our state constitution’s due process guarantees are analogous to the due

13 process guarantees provided under the United States Constitution. Article II, Section

14 18 of the New Mexico Constitution provides, in relevant part, that “[n]o person shall

15 be deprived of life, liberty or property without due process of law . . . .” The Due

16 Process Clause of the Fourteenth Amendment to the United States Constitution



          3
17          Petitioners raised an equal protection claim before the district court, but the
18 district court did not address Petitioners’ equal protection claim and issued its
19 decision solely on due process grounds. Therefore, an equal protection claim is not
20 properly before us on appeal.

                                              18
 1 similarly provides that no state shall “deprive any person of life, liberty, or property,

 2 without due process of law . . . .”

 3   {19}   When analyzing a state constitutional provision with a federal analogue, this

 4 Court employs the interstitial approach. State v. Gomez, 1997-NMSC-006, ¶ 20, 122

 5 N.M. 777, 932 P.2d 1. Under the interstitial approach, we must first examine whether

 6 an asserted right is protected under an equivalent provision of the United States

 7 Constitution. Id. ¶ 19. If the right is protected, then, under the New Mexico

 8 Constitution, the claim is not reached. State v. Gomez, 1997-NMSC-006, ¶ 19. If the

 9 right is not protected, then the Court must determine whether “flawed federal

10 analysis, structural differences between state and federal government, or distinctive

11 state characteristics” require a divergence from established federal precedent in

12 determining whether the New Mexico Constitution protects the right. State v. Gomez,

13 1997-NMSC-006, ¶ 19. Although we have the power to “provide more liberty than

14 is mandated by the United States Constitution” when interpreting analogous

15 provisions in our own constitution, Gomez, 1997-NMSC-006, ¶ 17, “[t]he burden is

16 on the party seeking relief under the state constitution to provide reasons for

17 interpreting the state provisions differently from the federal provisions when there is

18 no established precedent.” ACLU of N.M. v. City of Albuquerque, 2006-NMCA-078,


                                              19
 1 ¶ 18, 139 N.M. 761, 137 P.3d 1215.

 2   {20}   In Washington v. Glucksberg, 521 U.S. 702 (1997), the United States Supreme

 3 Court answered a similar question to that posed by Petitioners. In Glucksberg, three

 4 patients in the terminal phases of serious and painful illnesses; four doctors who

 5 practiced in Washington, occasionally treated terminally ill patients, and expressed

 6 a willingness to assist patients to end their lives if it were legal to do so; and an

 7 advocacy group sued, seeking a declaration that the Washington statute that made it

 8 a crime to “aid[] another person to attempt suicide,” Wash. Rev. Code § 9A.36.060

 9 (1994, amended 2011), was facially unconstitutional. 521 U.S. at 707-08. The

10 Glucksberg Court held that, “either on its face or ‘as applied to competent, terminally

11 ill adults who wish to hasten their deaths by obtaining medication prescribed by their

12 doctors,’ ” the Washington statute did not violate the Fourteenth Amendment. Id. at

13 735 (citation omitted).

14   {21}   The Glucksberg Court began its analysis by examining the nation’s history,

15 legal traditions, and practices. Id. at 710. The Court concluded that assisted-suicide

16 bans are deeply rooted in the nation’s history and for the most part remain unchanged

17 in the codified laws of the states. Id. at 715-16, 719. The Court acknowledged that

18 at the time it was considering the issue, states were engaged in “serious, thoughtful


                                             20
 1 examinations of physician-assisted suicide and other similar issues,” id. at 719, noting

 2 that many states permitted “ ‘living wills,’ surrogate health-care decisionmaking, and

 3 the withdrawal or refusal of life-sustaining medical treatment,” id. at 716 (citation

 4 omitted).

 5   {22}   The Glucksberg Court next turned to the Due Process Clause, inventorying the

 6 fundamental rights and liberties not enumerated in the Bill of Rights that are still

 7 entitled to heightened protection against government interference:

 8          In a long line of cases, we have held that, in addition to the specific
 9          freedoms protected by the Bill of Rights, the “liberty” specially
10          protected by the Due Process Clause includes the rights to marry, Loving
11          v. Virginia, 388 U.S. 1, 87 S. Ct. 1817, 18 L. Ed. 2d 1010 (1967); to have
12          children, Skinner v. Oklahoma ex rel. Williamson, 316 U.S. 535, 62
13 S. Ct. 1110, 86 L. Ed. 1655 (1942); to direct the education and upbringing
14          of one’s children, Meyer v. Nebraska, 262 U.S. 390, 43 S. Ct. 625, 67
15 L. Ed. 1042 (1923); Pierce v. Society of Sisters, 268 U.S. 510, 45 S. Ct.
16          571, 69 L. Ed. 1070 (1925); to marital privacy, Griswold v. Connecticut,
17          381 U.S. 479, 85 S. Ct. 1678, 14 L. Ed. 2d 510 (1965); to use
18          contraception, ibid.; Eisenstadt v. Baird, 405 U.S. 438, 92 S. Ct. 1029,
19          31 L. Ed. 2d 349 (1972); to bodily integrity, Rochin v. California, 342
20 U.S. 165, 72 S. Ct. 205, 96 L. Ed. 183 (1952), and to abortion, [Planned
21          Parenthood of Se. Pa. v.] Casey[, 505 U.S. 833 (1992)]. We have also
22          assumed, and strongly suggested, that the Due Process Clause protects
23          the traditional right to refuse unwanted lifesaving medical treatment.
24          Cruzan [ex rel. Cruzan v. Dir., Mo. Dep’t of Health, 497 U.S. 261, 278-
25          79 (1990)].

26 Id. at 720.

27   {23}   To avoid transforming liberties protected by the Due Process Clause to the

                                              21
 1 policy preferences of the Court, the Glucksberg Court emphasized the importance of

 2 requiring parties to give careful descriptions of the asserted fundamental liberty

 3 interests to protect the fundamental rights and liberties that objectively are deeply

 4 rooted in the nation’s history, and are such that neither justice nor liberty would exist

 5 if the right were sacrificed. Id. at 720-21. This approach was later criticized by the

 6 Court in Obergefell v. Hodges, ___ U.S. ___, ___, 135 S. Ct. 2584, 2602 (2015)

 7 (stating that although the Court’s analysis in Glucksberg, which defined the right in

 8 the “most circumscribed manner, with central reference to specific historical

 9 practices,” may have been appropriate for the right in that case, it was inconsistent

10 with the Court’s approach in discussing “other fundamental rights”). Chief Justice

11 Roberts, joined by Justices Scalia and Thomas, concluded that the Obergefell

12 majority opinion jettisoned the careful substantive due process approach announced

13 in Glucksberg, effectively overruling the approach. Obergefell, ___ U.S. at ___, 135
14 S. Ct. at 2620-21 (Roberts, J., dissenting).

15   {24}   The fact remains that the Glucksberg Court held that it was not unconstitutional

16 to prohibit doctors from prescribing medication to competent, terminally ill adults

17 who wish to hasten their deaths, 521 U.S. at 735, and this holding has never been

18 expressly overruled. The Court reached its holding by defining the right as “a right


                                               22
 1 to commit suicide with another’s assistance.” Id. at 724. The Court concluded that

 2 the “almost universal tradition that has long rejected the asserted right, and continues

 3 explicitly to reject it today” would require the Court “to reverse centuries of legal

 4 doctrine and practice, and strike down the considered policy choice of almost every

 5 State,” id. at 723, something the Court was unwilling to do.

 6   {25}   The Glucksberg petitioners argued that the liberty interest they pursued was

 7 consistent with the general tradition of “self-sovereignty” which included the “basic

 8 and intimate exercises of personal autonomy,” primarily citing Cruzan and Casey in

 9 support of their argument. Glucksberg, 521 U.S. at 724 (internal quotation marks and

10 citation omitted). In Cruzan, the Court assumed that the United States Constitution

11 granted a competent person a “constitutionally protected right to refuse lifesaving

12 hydration and nutrition.” 497 U.S. at 279. However, the right identified in Cruzan

13 was based on the history of the law of battery, which is the “touching of one person

14 by another without consent,” and the related common law concept of “informed

15 consent [being] generally required for medical treatment.” Id. at 269, 271-78. In

16 Casey, the Court reaffirmed Roe v. Wade, 410 U.S. 113 (1973), and held that a

17 woman has a right to have an abortion before her fetus is viable without undue

18 government interference. Casey, 505 U.S. at 846. In so holding, the Casey Court


                                              23
 1 stated, “[a]t the heart of liberty is the right to define one’s own concept of existence,

 2 of meaning, of the universe, and of the mystery of human life. Beliefs about these

 3 matters could not define the attributes of personhood were they formed under

 4 compulsion of the State.” Id. at 851.

 5   {26}   The Glucksberg Court acknowledged that “many rights and liberties protected

 6 by the Due Process Clause sound in personal autonomy,” but emphasized that this

 7 does not mean that every important, intimate, and personal decision is so protected.

 8 521 U.S. at 727. The Court concluded that the right to commit suicide with another’s

 9 assistance “is not a fundamental liberty interest that is protected by the Due Process

10 Clause” because the history of the law has banned and continues to ban assisted

11 suicides. Id. at 728. Although the asserted right was not a fundamental liberty

12 interest, the Washington law prohibiting assisted suicides still had to be rationally

13 related to a legitimate government interest. Id.

14   {27}   The Glucksberg Court articulated several government interests. The first

15 interest is the “unqualified interest in the preservation of human life,” regardless of

16 the person’s physical or mental condition. Id. at 728-29 (internal quotation marks and

17 citation omitted). The second interest is the “interest in preventing suicide, and in

18 studying, identifying, and treating its causes,” particularly since research indicated


                                              24
 1 that if the patient responded to treatment for depression and pain, many patients

 2 would withdraw the request for physician aid in dying. Id. at 730. The third interest

 3 is the “interest in protecting the integrity and ethics of the medical profession” since

 4 the American Medical Association and other medical groups at the time concluded

 5 that a physician’s aid of a patient in dying was incompatible with the physician’s role

 6 as a healer. Id. at 731. The fourth interest is the “interest in protecting vulnerable

 7 groups—including the poor, the elderly, and disabled persons—from abuse, neglect,

 8 and mistakes” since there was a “real risk of subtle coercion and undue influence in

 9 end-of-life situations” and there was a risk that some would resort to physician aid

10 in dying “to spare their families the substantial financial burden of end-of-life health-

11 care costs.” Id. at 731-32. The fifth and final interest is the legitimate concern that

12 recognizing a right to physician aid in dying will lead to “broader” interpretations

13 allowing voluntary or involuntary euthanasia because if there is a right, it must be

14 available to everyone, even when a duly appointed surrogate makes the decision, and

15 even when the patient is unable to self-administer the life-ending medication. Id. at

16 732-33.

17   {28}   The Glucksberg Court elected not to weigh the varying interests, concluding

18 that each is “unquestionably important and legitimate, and Washington’s ban on


                                              25
 1 assisted suicide is at least reasonably related to their promotion and protection.” Id.

 2 at 735. The Court concluded that the “earnest and profound debate about the

 3 morality, legality, and practicality” of physician aid in dying should continue, see id.,

 4 presumably in the legislative and executive branches of government.

 5   {29}   Although the Court held that the Washington law prohibiting assisted suicide

 6 did not violate the Fourteenth Amendment “either on its face or as applied to

 7 competent, terminally ill adults who wish to hasten their deaths by obtaining

 8 medication prescribed by their doctors,” id. at 735 (internal quotation marks and

 9 citation omitted), the Court did not “foreclose the possibility that an individual

10 plaintiff seeking to hasten [his or] her death, or a doctor whose assistance was sought,

11 could prevail in a more particularized challenge,” id. at 735 n.24 (internal quotation

12 marks and citation omitted). What would constitute a “more particularized challenge”

13 was not made clear by the Court, other than to suggest that “such a claim would have

14 to be quite different from the ones advanced” in that case, id., leaving a degree of

15 uncertainty as to the extent and steadfastness of its holding.

16   {30}   Justice Stevens, whose special concurrence in Glucksberg provoked the

17 majority’s concession in footnote 24, offered some insight into why a particularized

18 challenge might result in a different outcome. First, Justice Stevens noted that the


                                              26
 1 three terminally ill patient-plaintiffs in Glucksberg died after the district court ruled

 2 in their favor, and therefore no individual plaintiff seeking to hasten her death or any

 3 doctor threatened with prosecution for assisting in the suicide of a particular patient

 4 was before the Court. Id. at 739 (Stevens, J., concurring). Accordingly, Justice

 5 Stevens agreed that history and tradition did not support “an open-ended

 6 constitutional right to commit suicide” or an absolute right to physician aid in dying.

 7 See id. at 740, 745. However, Justice Stevens noted that Cruzan made clear that

 8 “some individuals who no longer have the option of deciding whether to live or to die

 9 because they are already on the threshold of death have a constitutionally protected

10 interest that may outweigh the State’s interest in preserving life at all costs.” Id. at

11 745. Thus, a particularized showing might be made by a terminally ill patient who

12 is “faced not with the choice of whether to live, only of how to die,” and “who is not

13 victimized by abuse, who is not suffering from depression, and who makes a rational

14 and voluntary decision to seek assistance in dying” after being adequately informed

15 about patient care alternatives. Id. at 746-48.

16   {31}   We conclude that Glucksberg controls, and therefore that the United States

17 Constitution does not categorically protect Petitioners’ asserted right, although an

18 opening remains for a more particularized protection. Having determined that the


                                              27
 1 right Petitioners assert is not protected under the United States Constitution, we now

 2 turn to Petitioners’ claim that New Mexico’s ban on physician aid in dying, as applied

 3 to them, violates the due process and inherent rights provisions of the New Mexico

 4 Constitution. We may diverge from the Glucksberg precedent if we determine that

 5 the federal analysis is flawed or that New Mexico has distinct characteristics in the

 6 relevant area or that structural differences between our government and the federal

 7 government exist. Gomez, 1997-NMSC-006, ¶ 19. For the reasons that follow, we

 8 choose not to deviate from either the ultimate holding in Glucksberg or the suggestion

 9 that a more particularized showing might prevail.

10 IV.      THE FEDERAL ANALYSIS SET FORTH IN GLUCKSBERG IS NOT
11          FLAWED

12   {32}   The first reason we might depart from Glucksberg is if we conclude that the

13 analysis is flawed. Petitioners contend that the Glucksberg analysis is flawed for

14 three reasons. They argue that (1) the Glucksberg approach to substantive due

15 process has since been abandoned; (2) Glucksberg reviewed a facial challenge that

16 did not have the evidence we have today that demonstrates the safety of aid in dying;

17 and (3) Glucksberg is in discord with New Mexico’s distinct state characteristics.

18   {33}   Petitioners are correct that the Obergefell majority took the Glucksberg Court

19 to task for defining the right in the most circumscribed manner, referring to historical

                                              28
 1 practices, because the analysis was inconsistent with how other fundamental rights

 2 had been defined by the Court. See Obergefell, ___ U.S. at ___, 135 S. Ct. at 2602.

 3 To exemplify its concern, the Obergefell majority stated:

 4        Loving did not ask about a right to interracial marriage; Turner [v.
 5        Safley, 482 U.S. 78 (1987)] did not ask about a right of inmates to
 6        marry; and Zablocki [v. Redhail, 434 U.S. 374 (1978)] did not ask about
 7        a right of fathers with unpaid child support duties to marry. Rather, each
 8        case inquired about the right to marry in its comprehensive sense, asking
 9        if there was a sufficient justification for excluding the relevant class
10        from the right.

11 Id. (internal quotation marks omitted). Despite the Court’s criticism of itself, we

12 conclude that the Glucksberg approach with respect to physician aid in dying is not

13 flawed. It is much more difficult to define the interest before us—as it was for the

14 Glucksberg Court—because unlike Loving, Turner, Zablocki, and Obergefell, which

15 had as a tradition the fundamental right to marry with all of the rights,

16 responsibilities, and divorce procedures carefully defined, we do not have such a

17 tradition to fall back on regarding physician aid in dying. Similarly, the Cruzan Court

18 interpreted informed consent alongside the statutory prohibition of battery to

19 encompass the right of a competent adult patient to refuse medical treatment. See 497
20 U.S. at 269, 277-79. There is a marked difference between refusing medical

21 treatment, even if doing so will hasten death, and seeking treatment which has for its


                                             29
 1 exclusive purpose the taking of one’s life. This was the dichotomy faced by the

 2 Glucksberg Court. See 521 U.S. at 725 (“The decision to commit suicide with the

 3 assistance of another may be just as personal and profound as the decision to refuse

 4 unwanted medical treatment, but it has never enjoyed similar legal protection.”).

 5   {34}   Although this Court might quarrel with the emphasis placed on history and

 6 tradition by the Glucksberg Court in defining the right, we agree with its analysis

 7 concerning legitimate government interests, particularly the following three interests.

 8 First, we agree with the “interest in protecting the integrity and ethics of the medical

 9 profession,” Glucksberg, 521 U.S. at 731, because the New Mexico Medical Board,

10 for several stated reasons, as of November 2014 had declined to develop any

11 guidelines or standards for aid in dying.4 Second, we agree with the “interest in


            4
12           In Glucksberg, the American Medical Association concluded that
13   “ ‘[p]hysician-assisted suicide is fundamentally incompatible with the physician’s
14   role as healer.’ ” 521 U.S. at 731 (alteration in original) (quoting American Medical
15   Association, Code of Ethics § 2.211 (1994)). We note that in New Mexico, as
16   recently as November 2014, the New Mexico Medical Board refused to adopt a
17   standard of care for aid in dying; because there was not a statute in place, some
18   members were concerned that it would be premature to create a standard of care for
19   aid in dying before the Board knew whether it was a legal practice. See New Mexico
20   Medical Board, Regular Board Meeting, Nov. 13-14, 2014, Final Minutes at 10,
21   available at their website, http://www.nmmb.state.nm.us. The Board minutes further
22   note that the Board was “forced to [establish guidelines] for chronic pain, but that was
23   because there [was] a statute in place, and so unless a law is passed requiring the
24   Medical Board to have oversight of all compassionate end of life assistance, then . . .

                                               30
 1 protecting vulnerable groups—including the poor, the elderly, and disabled

 2 persons—from abuse, neglect, and mistakes” since there is a “real risk of subtle

 3 coercion and undue influence in end-of-life situations,” and there is a risk that some

 4 might resort to physician aid in dying “to spare their families the substantial financial

 5 burden of end-of-life health-care costs.” 521 U.S. at 731-32. Third and perhaps most

 6 important, we agree with the legitimate concern that recognizing a right to physician

 7 aid in dying will lead to voluntary or involuntary euthanasia because if it is a right,

 8 it must be made available to everyone, even when a duly appointed surrogate makes

 9 the decision, and even when the patient is unable to self-administer the life-ending

10 medication. Id. at 732-33. We therefore determine that the federal analysis set forth

11 in Glucksberg is not flawed. This does not end our inquiry. We next determine

12 whether there are distinctive state characteristics contained in Article II, Section 18

13 of the New Mexico Constitution that justify a departure from the federal analysis.

14 V.      THERE ARE NO DISTINCTIVE STATE CHARACTERISTICS WITH
15         RESPECT TO ARTICLE II, SECTION 18 OF THE NEW MEXICO
16         CONSTITUTION THAT JUSTIFY OUR DEPARTURE FROM
17         GLUCKSBERG


18   this was bad for the practice of medicine.” Id. We therefore appreciate that some
19   members of the medical community understand this to be a legislative issue, and that
20   the question of whether aid in dying is truly an accepted medical practice currently
21   remains the subject of debate within the New Mexico medical community.

                                              31
 1   {35}   Petitioners contend that New Mexico’s “long, proud, extraordinary history of

 2 respecting patient autonomy and dignity at the end of life” is a distinctive

 3 characteristic requiring additional state constitutional protections of the practice of

 4 physician aid in dying. In support of this claim, Petitioners point to several New

 5 Mexico statutes which they contend demonstrate the New Mexico Legislature’s

 6 “assiduous respect for the decision-making autonomy of dying patients.” First,

 7 Petitioners note that New Mexico was the first state to adopt the UHCDA. Pursuant

 8 to the UHCDA, patients may provide advance directives to health care providers,

 9 including directives to withdraw or withhold life-sustaining treatment and withdraw

10 or withhold artificial nutrition and hydration. See §§ 24-7A-1(G), 24-7A-2. Second,

11 Petitioners observe that New Mexico was one of the first three states to recognize

12 advance directives in any form through its 1977 Right to Die Act, NMSA 1978, §§

13 24-7-1 to -11 (1977, repealed 1997), which was replaced by the UHCDA. See 1997

14 N.M. Laws, ch. 168. Third, Petitioners point out that the Pain Relief Act protects a

15 patient’s right to obtain pain relief, even in situations where death could result. See

16 §§ 24-2D-1 to -6.

17   {36}   We agree that the UHCDA, the Right to Die Act, and the Pain Relief Act

18 support the conclusion that New Mexico has historically placed great importance on


                                             32
 1 patient autonomy and dignity in end-of-life decision-making. However, Section

 2 24-7A-13(C) of the UHCDA expressly disavows assisted suicide, undercutting

 3 Petitioners’ assertion that the interests of patient dignity and autonomy protected by

 4 the UHCDA also extend to physician aid in dying. Even practices specifically

 5 allowed under the UHCDA, such as withdrawal or withholding of life-sustaining

 6 treatment, must proceed in line with the UHCDA’s safeguards, or else health care

 7 providers and individuals may be held liable. See generally § 24-7A-10. For

 8 example, the UHCDA provides safeguards pertaining to the appointment of an agent

 9 to carry out a patient’s end-of-life directives, § 24-7A-2(A)-(E), end-of-life decisions

10 for unemancipated minors, § 24-7A-6.1, the obligations of a health-care provider after

11 receiving a health-care decision or directive from a patient or a patient’s agent, §

12 24-7A-7, determinations of a patient’s capacity with respect to such decisions, §

13 24-7A-11, and disputes relating to end-of-life decisions, § 24-7A-14.            These

14 safeguards illustrate that New Mexico also recognizes, as a companion to the core

15 values of patient dignity and autonomy, that end-of-life decisions are inherently

16 fraught with the potential for abuse and undue influence and that the law should

17 provide positive protections to ensure that patients have made a decision that is both

18 informed and independent. The UHCDA may well provide a road map for future


                                              33
 1 legislators in determining the safeguards that are necessary to implement a form of

 2 physician aid in dying, but the statute itself does not support the inference that there

 3 is some special characteristic of New Mexico law that makes physician aid in dying

 4 a fundamental right in this state. Far from being a distinct characteristic of New

 5 Mexico law or a departure from federal law, the UHCDA codifies the right to refuse

 6 unwanted lifesaving medical treatment that the Cruzan Court assumed existed under

 7 the United States Constitution. See 497 U.S. at 279. Similar safeguards exist under

 8 the Pain Relief Act. See § 24-2D-3. Neither law provides a sufficient basis to depart

 9 from the established federal analysis.

10   {37}   Petitioners next cite both Protection and Advocacy System and State v. Roper,

11 1996-NMCA-073, 122 N.M. 126, 921 P.2d 322, to support their contention that New

12 Mexico case law uniquely “reflects distinctive commitment to medical autonomy and

13 respect for human dignity in the provision of medical care.” In Protection and

14 Advocacy System, our Court of Appeals described the UHCDA as reflecting a policy

15 that “different patients can make markedly different, but still reasonable, choices”

16 regarding end-of-life issues “depending on their religious beliefs, their assessments

17 of the joys of life, their tolerance for pain, their regard for others, and a multitude of

18 other factors.” 1999-NMCA-122, ¶ 16. In Roper, the Court of Appeals kept


                                               34
 1 confidential a criminal defendant’s blood test results, stating that doing so “gives the

 2 patient the power to reveal the private information to the persons the patient chooses,

 3 reinforcing the [physician-patient] privilege’s policy of patient autonomy and

 4 privacy.” 1996-NMCA-073, ¶ 13. Petitioners also allude to other implied, rather

 5 than explicit, fundamental rights recognized by this Court, including the rights of

 6 parents in the care, custody, and control of their children, State ex rel. Children,

 7 Youth & Families Dep’t v. Pamela R.D.G. (In re Pamela A.G.), 2006-NMSC-019, ¶

 8 11, 139 N.M. 459, 134 P.3d 746; the right to freedom of personal choice in matters

 9 of family life, Jaramillo v. Jaramillo, 1991-NMSC-101, ¶ 20, 113 N.M. 57, 823 P.2d
10 299; and the right to familial integrity, Oldfield v. Benavidez, 1994-NMSC-006, ¶ 14,

11 116 N.M. 785, 867 P.2d 1167. According to Petitioners, a competent, terminally ill

12 patient’s decision to seek physician aid in dying “is rooted in these already

13 recognized fundamental rights.”

14   {38}   The cases cited by Petitioners do not evoke any distinctive characteristics in

15 New Mexico law that require physician aid in dying to be treated as a fundamental

16 right. The language that Petitioners quote from Protection and Advocacy System

17 describes the policy behind the UHCDA, which, as previously discussed, explicitly

18 does not authorize any form of assisted suicide. Section 24-7A-13(C). Roper was


                                              35
 1 decided based on physician-patient privilege and the policy interest in preserving the

 2 confidentiality of physician-patient interactions, not, as Petitioners suggest, any

 3 special     state constitutional    interest    in patient   autonomy     and   privacy.

 4 1996-NMCA-073, ¶¶ 5-13. Finally, the portions of Pamela A.G., Jaramillo, and

 5 Oldfield cited by Petitioners recognize fundamental liberty interests established by

 6 federal law and do not establish any distinct feature of New Mexico law describing

 7 an expanded right that might protect physician aid in dying. For these reasons, we

 8 conclude that there are no distinctive state characteristics with respect to the due

 9 process protections of Article II, Section 18 that warrant a departure from the federal

10 analysis holding that physician aid in dying is not a fundamental right.

11 VI.      PHYSICIAN AID IN DYING IS NOT A FUNDAMENTAL OR
12          IMPORTANT RIGHT UNDER ARTICLE II, SECTION 4 OF THE NEW
13          MEXICO CONSTITUTION

14   {39}   Petitioners also argue that Article II, Section 4 of the New Mexico Constitution

15 is an independent basis on which this Court could hold that there is a fundamental

16 right to physician aid in dying. Article II, Section 4 provides that “[a]ll persons are

17 born equally free, and have certain natural, inherent and inalienable rights, among

18 which are the rights of enjoying and defending life and liberty, of acquiring,

19 possessing and protecting property, and of seeking and obtaining safety and


                                                  36
 1 happiness.” Petitioners contend that, despite being “seldom interpreted” by New

 2 Mexico courts, Article II, Section 4 protects “the right for a terminal patient to choose

 3 a peaceful, dignified death through aid in dying.” Petitioners argue that several

 4 opinions of this Court have acknowledged that Article II, Section 4 provides some

 5 unique sets of rights, even if the substance of those rights has remained undefined.

 6 Petitioners also urge us to give effect to Article II, Section 4 and fulfill our duty to

 7 construe our state constitution so that “no part is rendered surplusage or superfluous.”

 8 Hannett v. Jones, 1986-NMSC-047, ¶ 13, 104 N.M. 392, 722 P.2d 643. Finally,

 9 Petitioners cite several cases from other states that interpret inherent rights provisions

10 similar to Article II, Section 4 to guarantee rights to liberty in the home and familial

11 protection. See Stemple v. Herminghouser, 3 Greene 408, 413 (Iowa 1852) (Greene,

12 J., dissenting); Hoff v. Berg, 1999 ND 115, ¶ 10, 595 N.W.2d 285, 289 (N.D. 1999).

13   {40}   To ascertain the meaning of Article II, Section 4, we first examine the historical

14 “milieu” from which this provision emerged in an effort to shed light on how the

15 framers of our state constitution may have viewed it. See State v. Gutierrez,

16 1993-NMSC-062, ¶¶ 33-35, 116 N.M. 431, 863 P.2d 1052 (reviewing the historical

17 emergence of Article II, Section 10 of the New Mexico Constitution to determine its

18 “scope, meaning, and effect”). The language in Article II, Section 4 most likely


                                                37
 1 originated from the natural rights provision in the 1776 Virginia Declaration of

 2 Rights, codified in Article I, Section 1 of the Virginia Constitution. Marshall J. Ray,

 3 What Does the Natural Rights Clause Mean to New Mexico?, 39 N.M. L. Rev. 375,

 4 395 (2009). Similar guarantees of inherent or inalienable rights to life, liberty,

 5 property, and seeking or pursuing and obtaining happiness have since been

 6 incorporated into a variety of state constitutions,5 and similar language most famously

 7 appears in the second paragraph of the Declaration of Independence. In recent years,

 8 scholars have puzzled over the intended meaning and scope of such “natural rights

 9 clauses” and divined a variety of possible influences, from Aristotle to John Locke,

10 without coming to any definitive conclusions as to whether provisions such as Article

11 II, Section 4 were originally intended to give rise to judicially enforceable rights, or


           5
12           For example, provisions recognizing the inherent right to seek and obtain
13   happiness and safety appear in the constitutions of Iowa (Iowa Const. art. I, § 1);
14   California (Cal. Const. art. I, § 1) (amended in 1972 to include a right to privacy);
15   Colorado (Colo. Const. art. II, § 3); Idaho (Idaho Const. art. I, § 1) (recognizing the
16   right to pursue happiness and seek safety); Massachusetts (Mass. Const. Pt. I, art. 1);
17   Nevada (Nev. Const. art. I, § 1); New Hampshire (N.H. Const. Pt. 1, art. 2)
18   (recognizing the right to seek and obtain happiness); New Jersey (N.J. Const. art. I,
19   § 1); North Dakota (N.D. Const. art. I, § 1) (amended in 1984 to include right to bear
20   arms); Ohio (Ohio Const. art. I, § 1); Vermont (Vt. Const. Ch. I, art. 1); and West
21   Virginia (W. Va. Const. art. III, § 1). Other state constitutions similarly guarantee
22   “the pursuit of happiness” as a natural or inherent right. See Joseph R. Grodin,
23   Rediscovering the State Constitutional Right to Happiness and Safety, 25 Hastings
24   Const. L.Q. 1, 3-4 (1997) (citing examples).

                                               38
 1 were simply intended to set forth the general aspirations of government. See Linda

 2 M. Keller, The American Rejection of Economic Rights as Human Rights & the

 3 Declaration of Independence:        Does the Pursuit of Happiness Require Basic

 4 Economic Rights?, 19 N.Y.L. Sch. J. Hum. Rts. 557, 564-78, 598-605 (2003); Joseph

 5 R. Grodin, Rediscovering the State Constitutional Right to Happiness and Safety, 25

 6 Hastings Const. L.Q. 1, 11-19 (1997).

 7   {41}   State court jurisprudence on natural rights clauses up until the New Mexico

 8 Constitution was drafted can be conceptualized under two broad “themes.” See Ray,
9 supra, at 390-94. First, most jurisdictions undertook a balancing test to weigh the

10 exercise of the natural right against the State’s inherent power to regulate public

11 health, morals, and welfare. Id. at 391 n.111 (listing cases).         Second, other

12 jurisdictions viewed natural rights provisions as codifying the common law maxim,

13 “Sic utere tuo ut alienum non laedas” (use your property in such a manner as not to

14 injure that of another), which recognizes that “the natural rights clause would

15 invalidate legislation adversely affecting personal liberty and happiness unless the[]

16 exercise [of personal liberty or happiness] in some way harms or presents an actual

17 and substantial risk of harm to another person.” Id. at 391-94. However, historical

18 interpretations of natural rights provisions provide “no conclusive evidence” as to the


                                             39
 1 purpose and effect that those who drafted the New Mexico Constitution may have

 2 envisioned for Article II, Section 4. See Ray, supra, at 394.

 3   {42}   Adding to the ambiguous history of these provisions, some of the earliest cases

 4 interpreting state constitutional natural rights clauses assumed that they protected a

 5 wide variety of individual rights against state action. For example, at least five states

 6 relied on the guarantee of their natural rights provisions that all men are born equally

 7 free to declare slavery unconstitutional. See Steven G. Calabresi & Sofia M. Vickery,

 8 On Liberty and the Fourteenth Amendment: The Original Understanding of the

 9 Lockean Natural Rights Guarantees, 93 Tex. L. Rev. 1299, 1328-46 (2015)

10 (describing cases). Similarly, the Maine Supreme Court relied on the natural rights

11 provision contained in the Maine Constitution to hold that Native Americans living

12 in Maine could enter into valid contracts, Murch v. Tomer, 21 Me. 535, 537 (1842),

13 and that African-Americans could be citizens of Maine, Op. of the Supreme Judicial

14 Court, 44 Me. 507, 515-16 (1857), and had a right to vote, Op. of Judge Appleton, 44

15 Me. 521, 522 (1857). Further, in one of the only cases to assume an affirmative right

16 to pursue happiness, the Indiana Supreme Court held that a state prohibition law was

17 unconstitutional because it violated “natural rights” preserved by the Indiana

18 Constitution, including “life, liberty, and the pursuit of happiness.” Herman v. State,


                                              40
 1 8 Ind. 545, 556, 567 (1855). The Herman court conceived of these rights in the

 2 context of economic liberty, including “pursuing trade and business for the

 3 acquisition of property, and . . . pursuing our happiness in using [our liberty],” and

 4 held that Indiana’s legislature could not take away an individual’s right to freely

 5 select what to eat or drink. Id. at 557-59; cf. Sheppard v. Dowling, 28 So. 791, 795

 6 -96 (Ala. 1900) (upholding as constitutional a statute regulating dispensary of liquor

 7 and stating, “[p]ursuit of happiness is one of the citizen’s inalienable rights. But the

 8 lines of such pursuit are not unlimited. A man’s chief joy may be in the death of his

 9 enemy, yet the law does not allow him to pursue happiness in that direction.”).

10   {43}   Modern courts have arrived at differing conclusions as to whether these

11 provisions create judicially enforceable rights and the meaning of those rights. For

12 example, federal courts do not recognize any independent cause of action arising from

13 the natural rights guarantee in the Declaration of Independence, which they instead

14 regard as “a statement of ideals, not law.” Swepi, LP v. Mora Cty., N.M., 81 F. Supp.
15 3d 1075, 1172 (D.N.M. 2015) (internal quotation marks and citation omitted); see

16 also Troxel v. Granville, 530 U.S. 57, 91 (2000) (Scalia, J., dissenting) (“The

17 Declaration of Independence, however, is not a legal prescription conferring powers

18 upon the courts . . . .”); Coffey v. United States, 939 F. Supp. 185, 190-91 (E.D.N.Y.


                                              41
 1 1996) (concluding that the plaintiff had failed to state a legal cause of action when

 2 he claimed a violation of his right to pursue happiness because the Declaration of

 3 Independence does not create judicially enforceable rights). Although natural rights

 4 provisions in state constitutions are guarantees, unlike the rights announced by the

 5 Declaration of Independence, some state courts have followed the federal example

 6 and interpreted constitutional natural rights provisions as merely aspirational and not

 7 subject to judicial enforcement. See, e.g., Sepe v. Daneker, 68 A.2d 101, 105 (R.I.

 8 1949) (confirming language in the Rhode Island Constitution’s due process and equal

 9 protection provision stating that “[a]ll free governments are instituted for the

10 protection, safety and happiness of the people” was merely advisory and did not give

11 rise to a judicially enforceable right (internal quotation marks and citation omitted)).

12   {44}   By contrast, some states, such as Iowa, treat their natural rights clauses as

13 granting judicially enforceable rights. See Gacke v. Pork Xtra, L.L.C., 684 N.W.2d
14 168, 176 (Iowa 2004) (stating that “the constitutional protection embodied in Iowa’s

15 Inalienable Rights Clause is not a mere glittering generality without substance or

16 meaning,” but is instead “intended to secure citizens’ pre-existing common law rights

17 (sometimes known as ‘natural rights’) from unwarranted government restrictions”

18 (internal quotation marks and citation omitted)). However, those cases generally


                                              42
 1 acknowledge that natural rights provisions do not codify absolute or fundamental

 2 rights, but instead recognize that natural rights are still subject to reasonable

 3 regulation by the state in the exercise of its police power. See id.; see also Concerned

 4 Dog Owners of Cal. v. City of Los Angeles, 123 Cal. Rptr. 3d 774, 789 (Cal. Ct. App.

 5 2011) (liberties enumerated in the Natural Rights Clause in the California

 6 Constitution are circumscribed by the requirements of public health and safety and

 7 are generally subject to reasonable regulation). Other modern court decisions have

 8 interpreted constitutional natural rights provisions to protect privacy and personal

 9 liberty. See Commonwealth v. Wasson, 842 S.W.2d 487, 494-99, 501-502 (Ky. 1992)

10 (striking down a law prohibiting private sexual acts based on a right of privacy

11 emanating from Kentucky’s natural rights provision); In re Quinlan, 355 A.2d 647,

12 663-64 (N.J. 1976) (determining that New Jersey’s natural rights provision guarantees

13 a right of privacy); Planned Parenthood of Middle Tenn. v. Sundquist, 38 S.W.3d 1,

14 4, 13 (Tenn. 2000) (determining that a fundamental right of privacy arising from

15 Tennessee’s natural rights provision, among others, required strict scrutiny review of

16 certain abortion restrictions); but cf. Benning v. State, 641 A.2d 757, 761 (Vt. 1994)

17 (rejecting existence of a broad constitutional “right to be let alone” in Vermont’s

18 natural rights provision).


                                              43
 1   {45}   Similar to the cases from Iowa and California discussed above, the earliest New

 2 Mexico cases analyzed Article II, Section 4 in the context of economic and property

 3 rights and balanced an individual’s inherent rights against the state’s general powers

 4 to regulate and to protect the public. In State v. Brooken, 1914-NMSC-075, ¶¶ 1, 12-

 5 14, 17, 19 N.M. 404, 143 P. 479, the first case to discuss Article II, Section 4, this

 6 Court upheld a law that prohibited, with limited exceptions, interfering with the

 7 freedom of unaccompanied cattle under the age of seven months. The challenger in

 8 that case claimed, in part, that enforcement of the law violated his “constitutional

 9 right of acquiring, possessing, and protecting property” by preventing him from

10 holding calves under herd. Brooken, 1914-NMSC-075, ¶ 8. We clarified that, under

11 its police power, the Legislature could “provide reasonable regulations for the use and

12 enjoyment of property” when such regulations were necessary “for the common good

13 and the protection of others.” Id. ¶¶ 9, 13; see also Otero v. Zouhar, 1984-NMCA-

14 054, ¶ 43, 102 N.M. 493, 697 P.2d 493 (holding, without further explanation, that

15 “inherent and inalienable rights to acquire property” under Article II, Section 4 “are

16 not absolute, but subject to reasonable regulation”), aff’d in part and rev’d in part on

17 other grounds by Otero v. Zouhar, 1985-NMSC-021, 102 N.M. 482, 697 P.2d 482,

18 overruled on other grounds by Grantland v. Lea Reg’l Hosp., Inc., 1990-NMSC-076,


                                              44
 1 110 N.M. 378, 796 P.2d 599.

 2   {46}   In recent years, New Mexico courts have invoked Article II, Section 4 as a

 3 prism through which we view due process and equal protection guarantees. For

 4 example, in California First Bank v. State, we recognized in dicta that Article II,

 5 Section 4 should not be given the same breadth as the Due Process Clause in the

 6 United States Constitution because of the specificity of the rights in Article II,

 7 Section 4. 1990-NMSC-106, ¶ 44, 111 N.M. 64, 801 P.2d 646. In that case, we

 8 reasoned that unlike the Fourteenth Amendment, “Article II, Section 4 expressly

 9 guarantees the right ‘of seeking and obtaining safety,’ ” and thus, in “interpreting the

10 more expansive language of Article II, Section 4,” courts should be “mindful of the

11 more intimate relationship existing between a state government and its people, as well

12 as the more expansive role states traditionally have played in keeping and maintaining

13 the peace within their borders.” Cal. First Bank, 1990-NMSC-106, ¶ 44. Yet

14 California First Bank expressly did not address which specific protections are

15 provided by Article II, Section 4, and it expressly did not elaborate on whether a

16 violation of this provision alone could ever give rise to a cause of action. Cal. First

17 Bank, 1990-NMSC-106, ¶ 45.

18   {47}   We took our dicta from California First Bank one step further by incorporating


                                              45
 1 Article II, Section 4 as a central component of our due process analysis in Reed v.

 2 State ex rel. Ortiz. See 1997-NMSC-055, ¶¶ 101-05, 124 N.M. 129, 947 P.2d 86,

 3 rev’d, New Mexico ex rel. Ortiz v. Reed, 524 U.S. 151 (1998). Reed was a criminal

 4 justice activist and former prisoner who fled Ohio and ended up in Taos, New

 5 Mexico. Id. ¶¶ 3-4, 9-10, 29-30. When the Governor of Ohio sought to extradite

 6 Reed and Reed was arrested by authorities in New Mexico, he filed a petition for writ

 7 of habeas corpus to challenge the constitutionality of his arrest. Id. ¶ 35. We

 8 affirmed the district court’s grant of habeas corpus and held that Reed was not a

 9 “fugitive from justice,” and thus did not qualify for extradition under the factors set

10 forth in Michigan v. Doran, 439 U.S. 282 (1978). Reed, 1997-NMSC-055, ¶¶ 1, 40,

11 44, 126. The U.S. Supreme Court later issued a short per curiam opinion reversing

12 our ruling, disavowing this Court’s reliance on Reed’s claims to determine that he

13 was not a fugitive, and ordering that Reed be extradited because this Court’s inquiry

14 “went beyond the permissible inquiry in an extradition case, and permitted the

15 litigation of issues not open in the asylum State.” New Mexico ex rel. Ortiz, 524 U.S.
16 at 155. However, our discussion of Article II, Section 4 remains instructive because

17 the United States Supreme Court opinion did not affect our interpretation of that

18 provision.


                                             46
 1   {48}   Having determined that Reed was not a fugitive, we viewed his due process

 2 rights through the lens of his right to seek and obtain safety under Article II, Section

 3 4. Reed, 1997-NMSC-055, ¶¶ 101-05. We observed that Article II, Section 4

 4 guarantees the enjoyment of life and liberty as a natural, inherent, and inalienable

 5 right, and “accords the same value to the right ‘of seeking and obtaining safety and

 6 happiness.’ ” Reed, 1997-NMSC-055, ¶ 102 (quoting N.M. Const., art. II, § 4). We

 7 explained that in the extraordinary circumstances of Reed’s case—namely that there

 8 was undisputed evidence that Ohio officials would deprive Reed of his liberty, and

 9 possibly even his life, without due process—“the New Mexico Constitution requires

10 the protection of [Reed’s] life and safety.” Reed, 1997-NMSC-055, ¶ 103 (citing

11 N.M. Const., art. II, §§ 4, 18). We acknowledged that New Mexico courts “have not

12 fully defined the scope of [Article II, Section 4],” but reasoned that “it certainly

13 applies to individuals like Reed who were threatened with death or great bodily harm

14 by government officials of another state, and who had no recourse or remedy within

15 that threatening state.” Reed, 1997-NMSC-055, ¶ 105. We concluded that Article

16 II, Section 4 created “a more expansive guarantee of obtaining safety” than the

17 guarantee under the United States Constitution. Reed, 1997-NMSC-055, ¶ 105

18 (internal quotation marks omitted).


                                              47
 1          Reed faced the deprivation of his life without due process of law if he
 2          had remained in Ohio. The New Mexico Constitution cannot tolerate
 3          such an outcome. NM Const. art. II, §§ 4 & 18. Moreover, Reed was
 4          precluded from seeking safety in Ohio. . . . He fled to New Mexico for
 5          the express purpose of finding safety. For this reason, Reed properly
 6          comes under the protection of Article II, Section 4 of the New Mexico
 7          Constitution which guarantees the right “of seeking and obtaining
 8          safety.” Reed did not flee from justice. He sought refuge from injustice.

 9 Reed, 1997-NMSC-055, ¶ 124.

10   {49}   Recently in Griego, we quoted Article II, Section 4 before examining equal

11 protection under its lens. See 2014-NMSC-003, ¶ 1; cf. Gulf, C. & S. F. Ry. Co. v.

12 Ellis, 165 U.S. 150, 160 (1897) (“[I]t is always safe to read the letter of the

13 constitution in the spirit of the Declaration of Independence. No duty rests more

14 imperatively upon the courts than the enforcement of those constitutional provisions

15 intended to secure that equality of rights which is the foundation of free

16 government.”). Without question, Article II, Section 4 informed our analysis in

17 Griego because marriage, which is a deeply personal human relationship, can be

18 important to the enjoyment of life, liberty, and the pursuit of happiness, and important

19 to the protection of property interests. See, e.g., 2014-NMSC-003, ¶¶ 1, 4. However,

20 Article II, Section 4 did not create the marital relationship at issue in Griego; civil

21 marriage was a historical right created by the Legislature. See 2014-NMSC-003, ¶¶

22 20-23. We interpreted the existing marriage laws to have as their purpose bringing

                                               48
 1 “stability and order to the legal relationship of committed couples by defining their

 2 rights and responsibilities as to one another, their children if they choose to raise

 3 children together, and their property.” Id. ¶ 6. The question was whether the

 4 Legislature could constitutionally deprive committed same-gender couples from

 5 “entering into a purely secular civil marriage and securing the accompanying rights,

 6 protections, and responsibilities of New Mexico laws” granted to opposite-gender

 7 couples, id. ¶ 3, when the disparity in treatment of these groups was viewed in the

 8 context of Article II, Section 4, id. ¶ 1. However, as in Reed, Griego did not construe

 9 Article II, Section 4 as an enforceable independent source of individual rights, but

10 rather as an overarching principle which informed the equal protection guarantee of

11 our Constitution. See generally 2014-NMSC-003.

12   {50}   We have also declined to interpret Article II, Section 4 as creating a right to full

13 recovery in tort actions. See, e.g., Trujillo v. City of Albuquerque, 1990-NMSC-083,

14 ¶¶ 22-23, 110 N.M. 621, 798 P.2d 571 (stating that Article II, Section 4 does not

15 afford more protection to victims of governmental torts than do the provisions of

16 Article II, Section 18), overruled by Trujillo v. City of Albuquerque,

17 1998-NMSC-031, 125 N.M. 721, 965 P.2d 305; Richardson v. Carnegie Library

18 Restaurant, Inc., 1988-NMSC-084, ¶ 29, 107 N.M. 688, 763 P.2d 1133 (declining to


                                                 49
 1 interpret Article II Section 4 “as implicitly guaranteeing a fundamental right to full

 2 recovery in tort actions”), overruled by Trujillo, 1998-NMSC-031.

 3   {51}    No New Mexico case provides any meaningful support to Petitioners’ claim

 4 that Article II, Section 4 establishes a fundamental right “for a terminal patient to

 5 choose a peaceful, dignified death through aid in dying.” Although Article II, Section

 6 4 should inform our understanding of New Mexico’s equal protection guarantee, see

 7 Griego, 2014-NMSC-003, ¶ 1, and may also ultimately be a source of greater due

 8 process protections than those provided under federal law, see Cal. First Bank, 1990-

 9 NMSC-106, ¶ 44, the Inherent Rights Clause has never been interpreted to be the

10 exclusive source for a fundamental or important constitutional right, and on its own

11 has always been subject to reasonable regulation. Therefore, Petitioners have not

12 established a fundamental or important right to aid in dying under Article II, Section

13 4.

14 VII. THERE IS A RATIONAL BASIS FOR THE SECTION 30-2-4
15      PROHIBITION OF PHYSICIAN AID IN DYING

16   {52}   Although we do not recognize a fundamental or important right to physician

17 aid in dying, Section 30-2-4 must still be rationally related to legitimate government

18 interests to be constitutional as applied to physician aid in dying. See Wagner v.

19 AGW Consultants, 2005-NMSC-016, ¶¶ 24, 25, 29, 31, 137 N.M. 734, 114 P.3d 1050.

                                             50
 1 We respectfully acknowledge the magnitude and importance of the very personal

 2 desire of a terminally ill patient to decide how to safely and peacefully exit a painful

 3 and debilitating life. The personal autonomy to make one’s own medical decisions,

 4 even those that can hasten one’s own death, are recognized in the UHCDA and the

 5 Pain Relief Act, which provide numerous safeguards to protect the integrity of those

 6 decisions. The State concedes that it does not have an interest in preserving a painful

 7 and debilitating life that will end imminently. However, the State does have a

 8 legitimate interest in providing positive protections to ensure that a terminally ill

 9 patient’s end-of-life decision is informed, independent, and procedurally safe.

10   {53}   Petitioners rely on the statutory schemes in other states to guide the discussion

11 of who would qualify for physician aid in dying. Oregon’s Death with Dignity Act,

12 the basis for the standard of care guiding Dr. Kress’s practice, sets forth detailed

13 guidelines and procedural protections that doctors must follow to legally provide this

14 option to their terminally ill patients. To be eligible for aid in dying, the patient must

15 be an adult, be suffering from a terminal disease, be an in-state resident, and have

16 “voluntarily expressed his or her wish to die.” See Or. Rev. Stat. § 127.805(1).

17 “Terminal disease” is defined as an incurable and irreversible disease that “will,

18 within reasonable medical judgment, produce death within six months.” Id. §


                                               51
 1 127.800(12). On behalf of Petitioners, Dr. Gideonse testified that doctors are

 2 accustomed to determining to a reasonable medical certainty whether a patient has

 3 less than six months to live because that prognosis is already required to place a

 4 patient into hospice care. In other words, a terminal diagnosis is not a feature unique

 5 to aid in dying. To be eligible, the patient must also have been judged “capable,”

 6 which means that in the opinion of the patient’s attending physician, a court, or the

 7 patient’s psychiatrist, the patient “has the ability to make and communicate health

 8 care decisions . . . including communication through persons familiar with the

 9 patient’s manner of communicating.” See id. § 127.800(3). There is no legal

10 requirement that doctors in Oregon provide aid in dying to a qualifying patient, and

11 individual health care providers can explicitly prohibit the practice. Id. § 127.885(4)-

12 (5).

13   {54}   Further, under the Oregon statute, two physicians must separately determine

14 the patient’s eligibility for aid in dying. See id. § 127.820. Dr. Kress gave an

15 example where he sought the opinion of five other physicians who had treated a

16 patient—a gastroenterologist, an oncologist, a surgeon, a radiologist, and a family

17 medicine physician—as to whether the patient was terminally ill. If any examining

18 physician determines that the patient is suffering from impaired judgment due to


                                              52
 1 depression or a psychological disorder, that physician must refer the patient to

 2 counseling, and no physician can prescribe a lethal dose to the patient. See id. §

 3 127.825. Indeed, Dr. Kress testified that under the proper standard of care, he will

 4 not prescribe a lethal dose unless the patient is “clear and assertive” in requesting aid

 5 in dying. Additionally, Dr. Gideonse testified that doctors often make judgments

 6 regarding a patient’s competency to make important medical decisions, and the aid

 7 in dying situation is not significantly different. The patient must also be informed of

 8 (a) his or her medical diagnosis; (b) his or her prognosis; (c) the potential risks

 9 associated with the fatal dose of medication; (d) the probable result of taking the

10 medication, which usually results in a loss of consciousness and death within

11 minutes; and (e) feasible alternatives including hospice care, comfort care, and pain

12 control. See id. §§ 127.800(7), 127.830. In sum, it is apparent that the right

13 described by Petitioners and, by extension, the standard of care essential to that right,

14 has been thoroughly defined through legislation in states such as Oregon, where

15 physician aid in dying is legal.

16   {55}   The Obergefell Court concluded that defining rights in their most

17 comprehensive sense is the correct approach for the federal substantive due process

18 analysis. ___ U.S. at ___, 135 S. Ct. at 2602-03. Far from defining the asserted right


                                              53
 1 in this case, i.e., the right to a physician’s aid in dying, in its comprehensive sense

 2 through judicial ruling, it is clear to us that such a right cannot be defined without

 3 comprehensive legislation.

 4   {56}   New Mexico, like the rest of the nation, has historically sought to deter suicides

 5 and to punish those who assist with suicide, with limited exceptions in the UHCDA

 6 and the Pain Relief Act. However, these exceptions occurred as a result of debates

 7 in the legislative and executive branches of government, and only because of

 8 carefully drafted definitions and safeguards, which incidentally are consistent with

 9 the safeguards urged by Petitioners. Numerous examples of such definitions and

10 safeguards exist in the UHCDA. In addition to those previously identified in

11 paragraph 35 of this opinion, the following reflect other safeguards relevant to our

12 analysis. “Life-sustaining treatment” is specifically defined. Section 24-7A-1(K).

13 An insurer is prohibited from conditioning the sale of insurance on the execution of

14 an advance health care directive. Section 24-7A-2.1(B). A health care provider

15 cannot condition the provision of health care to the patient on the patient signing or

16 revoking a health care directive. Section 24-7A-7(H). A health care provider may

17 decline to comply with a health care decision “for reasons of conscience,” but must

18 treat the patient and make reasonable efforts to transfer the patient to a provider who


                                                54
 1 is willing to comply with the patient’s directive. Section 24-7A-7(E), (G). The

 2 patient or his or her agent, surrogate, or guardian may petition a court to enjoin or

 3 authorize a health care directive. Section 24-7A-14. These and other provisions of

 4 the UHCDA further many of the government interests recognized by the Glucksberg

 5 Court as unquestionably legitimate, and which made Washington’s ban on physician

 6 aid in dying reasonably related to their promotion and protection. See Glucksberg,

 7 521 U.S. at 728-35. Indeed, if such exceptions and carve-outs to the historical

 8 national public policy of deterring suicide properly exist, they are certainly borne of

 9 the legislature and not the judiciary.

10   {57}   In Trujillo, 1998-NMSC-031, ¶¶ 27, 30, 32, we adopted a rational basis test

11 different than the federal rational basis test. This test requires the challenger to

12 demonstrate that the legislation is not supported by a firm legal rationale or evidence

13 in the record. Wagner, 2005-NMSC-016, ¶ 24. We are persuaded that end-of-life

14 decisions are inherently fraught with the potential for abuse and undue influence as

15 evidenced by the protections outlined in the UHCDA and the Pain Relief Act, and

16 therefore the government interests we have identified, similar to those in Glucksberg,

17 are supported by a firm legal rationale. Applying this to Petitioners’ challenge, we

18 conclude that there is a firm legal rationale behind (1) the interest in protecting the


                                             55
 1 integrity and ethics of the medical profession; (2) the interest in protecting vulnerable

 2 groups—including the poor, the elderly, and disabled persons—from abuse, neglect,

 3 and mistakes due to the real risk of subtle coercion and undue influence in end-of-life

 4 situations or the desire of some to resort to physician aid in dying to spare their

 5 families the substantial financial burden of end-of-life health care costs; and (3) the

 6 legitimate concern that recognizing a right to physician aid in dying will lead to

 7 voluntary or involuntary euthanasia because if it is a right, it must be made available

 8 to everyone, even when a duly appointed surrogate makes the decision, and even

 9 when the patient is unable to self-administer the life-ending medication. See 521 U.S.
10 at 731-33; Part III, ¶ 27, supra. Petitioners nonetheless maintain that the Glucksberg

11 Court either did not have the same evidence before it that we do today, including data

12 from several states and established practices in those states, and therefore concerns

13 addressed in Glucksberg are no longer valid, or never came to fruition. However, in

14 New Mexico these very concerns are addressed in the UHCDA, which was most

15 recently amended in 2015, indicating not only the desirability of legislation in areas

16 such as aid in dying, but also reflecting legitimate and ongoing legal rationales that

17 Glucksberg raised nearly twenty years ago which endure today. Although it is

18 unlawful in New Mexico to assist someone in committing suicide, the exceptions


                                              56
 1 contained within the UHCDA and the Pain Relief Act narrow the statute’s

 2 application, provided that physicians comply with the rigorous requirements of each

 3 act. Therefore, when the relevant legislation is read as a whole, Section 30-2-4 is

 4 rationally related to the aforementioned legitimate government interests. If we were

 5 to recognize an absolute, fundamental right to physician aid in dying, constitutional

 6 questions would abound regarding legislation that defined terminal illness or

 7 provided for protective procedures to assure that a patient was making an informed

 8 and independent decision. Regulation in this area is essential, given that if a patient

 9 carries out his or her end-of-life decision it cannot be reversed, even if it turns out that

10 the patient did not make the decision of his or her own free will.

11 VIII. CONCLUSION

12   {58}   Pursuant to New Mexico’s heightened rational basis analysis, and based on the

13 record before us and the arguments of the parties, we conclude that although

14 physician aid in dying falls within the proscription of Section 30-2-4, this statute is

15 neither unconstitutional on its face nor as it is applied to Petitioners. For the

16 foregoing reasons, we reverse the district court’s contrary conclusion and remand to

17 the district court for proceedings consistent with this opinion.

18   {59}   IT IS SO ORDERED.


                                                57
1                                        ______________________________
2                                        EDWARD L. CHÁVEZ, Justice


3 WE CONCUR:



4 ___________________________________
5 CHARLES W. DANIELS, Chief Justice



6 ___________________________________
7 PETRA JIMENEZ MAES, Justice



8 ___________________________________
9 BARBARA J. VIGIL, Justice



10 ___________________________________
11 JAMES M. HUDSON, District Judge
12 Sitting by designation




                                  58